Citation Nr: 1447228	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from January 1980 until discharged under honorable conditions in February 1981.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a travel Board hearing in February 2014 before the undersigned sitting at the RO in Montgomery, Alabama.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except a transcript of the travel Board hearing in Virtual VA and contained in VBMS are entries indicating that the Veteran desired to claim service connection for a left shoulder disability as secondary to his claimed low back disorder.  Moreover, entries in VBMS reflect that the Veteran wished to again claim entitlement to VA nonservice-connected pension benefits but did not believe the VA personnel to whom he spoke when informed that he was not eligible for pension benefits because he had only peacetime military service.  As to this, for the benefit of the Veteran, the Board notes that this information is correct; i.e., VA pension benefits are payable only to those who had war time military service and in this case the Veteran had no war time military service (whereas, disability compensation is payable for residuals of disease or injury incurred during either war or peace time military service).  

The issues of service connection for left shoulder disability, due to his claimed low back disorder, and entitlement to pension benefits have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of de novo adjudication of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for low back disability.  

2.  The Veteran was notified of the September 2004 rating decision by letter that same month and that rating decision is final.  

3.  The additional evidence received after September 2009, when considered with the old evidence, is sufficient to reopen the claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in August 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the Veteran was not informed of the reasons for the prior denial in September 2004 of the claim for service connection for a low back disorder, there is no prejudice to him as a result in light of the finding that new and material evidence has been submitted to reopen that claim.  

The matter of the duty to assist, imposed by the VCAA, will be address after further development of the case.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Continuity of symptoms may establish service connection but is limited to only those chronic diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013). 

Reopening

Although notified, the Veteran did not appeal a September 2004 rating decision denying service connection for a low back disorder.  Accordingly, that decision is final.

Also, no additional evidence was received within one-year following notification of the denial warranting readjudication of the claim and no additional service records have been received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied in June 2008 to reopen the claim.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Background

The evidence on file at the time of the 2004 rating decision included the Veteran's service treatment records (STRs) and the report of a 1981 VA examination.  

The STRs show that the service entrance examination and adjunct medical history questionnaire revealed no pertinent abnormality.  

In November 13, 1980, the Veteran was seen at Ft. Hood, Texas, for a complaint of low back pain, without radicular or bowel or bladder symptom, for the past 6 months.  He had no obvious history of trauma "other than PW 1 yr ago."  There was a notation of "EPTS."  On examination range of motion was within normal limits and there was no tenderness or edema.  The assessment was a muscle spasm.  He was given medication for relief of pain and advised to apply heat and increase his exercises.  

The examination for service discharge in November 1980 revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had recurrent back pain.  It was noted that he had injured his back a long time ago and had occasional soreness.  

On VA examination in June 1981 it was noted that the Veteran had had a preservice 1978 stab wound, from a stick, of the posterior lower back and that the extent of treatment had been merely to have the wound sutured.  On examination there was a 4 cms. transverse scar in the right upper paralumbar area which was flat, well healed, superficial, and nontender.  Straight leg raising was negative, bilaterally.  His heel-to-toe gait, and regular gait, were normal.  There was no tenderness of the lumbosacral area and motion was full.  Extreme anterior flexion elicited some discomfort in the right posterior hip and the sciatic area.  There was no spasm.  There was no tenderness in the posterior hip area.  The diagnosis was a scar of the right paralumbar area as a residual of an old stab wound.  VA X-ray revealed bony alignment and intervertebral disc spaces of the lumbosacral spine were well maintained.  There were no significant skeletal abnormalities.  

In the Veteran's original 1990 service connection claim he reported having been treated for his back in 1988 and 1989 by a Dr. Hoffman whose address was "Stonewall, Atlanta, Ga." and by Dr. Sabat in 1989 whose address was "Riverdale, Atlanta, Ga."  

The Veteran was notified in September 2004 of a rating decision that month which denied service connection for a low back condition because no permanent and chronic low back disability was shown during and after military service.  

The Veteran applied to reopen his claim for service connection for, in pertinent part, low back disability in June 2008. 

The additional evidence received since the September 2004 rating decision includes VA outpatient treatment (VAOPT) records in 2008 which reflect that the Veteran complained of having had chronic low back pain for years.  In April 2008 it was noted that he had been on disability for 15 years, until 2003.  He had tried working as a painter for several years but was no longer working and was waiting for a "worker's comp settlement."  Another April 2008 notation reflects that he reported having had chronic back pain for 15 years, although he denied any injury of his back.  Another notation that month indicates that he had received disability because of his neck, back, and psychiatric problems until 2003 but lost his disability when he attempted to work and had then experienced problems with his back and had not worked since then.  

VAOPTs also show that a lumbar X-ray in October 1993 were normal.  In December 2009 he was in an auto accident and had shoulder and low back pain.  In February 2010 he reported having gone to an emergency room for a back injury that month.  In June 2010 it was noted that he had received "SSI" for 15 years until he lost it when he took a job but in November 2010 it was noted that he was again receiving "SSI."  X-rays in December 2008 revealed mild bilateral facet arthrosis of the lumbosacral junction.  

A March 2011 statement from the Veteran's treating VA physician reflects that he was treated for back pain.  The physician had reviewed the Veteran's "military record from 1980 when he was seen for back pain."  This pain had continued since then and "it is likely that his military experience contributed to the back pain and degeneration seen x-rays currently."  His current treatment included a TENS unit, injections, and pain medication.  

Records of Sparlin Health Care reflect that after being in a motor vehicle accident in May 2010 the Veteran's complaints included low back pain.  

At the 2014 travel Board hearing the Veteran testified that he now received VA treatment at a VA hospital in Montgomery, Alabama, and in in Georgia, by a Dr. Wong (phonetic sp.) at a pain management clinic, consisting of acupuncture, who was affiliated with, and to whom he had been referred by, the VA in Atlanta.  He had initially injured his low back during service at either Ft. Hood or Ft. Gordon while on a march, for which he was treated during service.  He had been placed on light duty but had been unable to return to full duty in communications.  He had begun receiving postservice treatment not long after service.  He now had multiple symptoms due to his low back, including pain in both legs.  He had been to an emergency room on several occasions, including twice at the "Alexander City [Alabama] emergency room."  He was now received "SSI" due to his back disability.  He now had arthritis in his low back and used a cane to walk.  He testified that he had had a stab wound in his upper back but his representative stated that this wound had nothing to do with the Veteran's current low back disorder.  

The Veteran testified that in the years after military service there were gaps or periods of time without medical treatment because of personal problems.  If needed, he would be willing to attend a VA examination.  The Veteran also testified that Dr. Wong had indicated that she would also submit a supporting statement.  It was agreed to leave the case open for 30 days to allow the Veteran the opportunity to obtain a supporting statement from Dr. Wong.  

Following the travel Board hearing the Veteran submitted additional medical records from the Russell Medical Center (but not a statement from Dr. Wong), with a waiver of initial RO consideration of that evidence.  These reflect that he received VA acupuncture treatment.  An April 2004 X-ray, taken because he had pain after a fall at work, injuring his low back and for which he had been seen at an emergency room, revealed minimal discogenic degenerative change from L3 through S1.  

Analysis

The January 2009 rating decision appealed is not clear as to whether new and material evidence was found for the purpose of reopening the claim; however, the August 2010 Statement of the Case (SOC) found that new and material evidence had not been submitted.  

Significantly, the 2011 statement from the Veteran's treating VA physician addresses the critical matter in this case.  The opinion is somewhat qualified, inasmuch as she stated that "the pain had continued since then," meaning since his 1980 in-service complaint.  This statement appears to be predicated upon a history related by the Veteran of having had continuous back pain since military service.  A medical opinion predicated upon an uncorroborated clinical history related by a veteran can only be as good as the history relied upon.  See Swann v. Brown, 5 Vet. App. 229 (1993); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991); and Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005).  To determine the probative value of this medical statement would require a weighing of the evidence to assess the Veteran's credibility.  However, such a weighing and assessment is not permissible in the reopening context.  

Nevertheless, viewed most favorably, the evidence now on file, and particularly the VA treating physician's statement, is sufficient to trigger VA's duty to assist by obtaining a VA medical opinion which addresses the matter of whether the Veteran's current low back disorder is related to his military service.  

Accordingly, reopening of the claim for service connection for a low back disorder is warranted and, to this extent only, the claim is granted.  However, de novo adjudication of the claim on the merits is delayed pending further development.  

ORDER

The application to reopen the claim for service connection for a low back disorder is granted and to this extent only the claim is granted.  


REMAND

In the Veteran's original 1990 service connection claim he reported having been treated for his back in 1988 and 1989 by a Dr. Hoffman whose address was "Stonewall, Atlanta, Ga." and by Dr. Sabat in 1989 whose address was "Riverdale, Atlanta, Ga."  However, these records are not on file and it does not appear that an attempt has been made to obtain them.  

On file are VAOPT records from Atlanta, Georgia, up to May 2011.  In an attachment to the recently received records of the Russell Medical Center the Veteran requested that all medical evidence from that VA facility be obtained.  

The evidence shows that the Veteran has received worker's compensation for job-related postservice injuries, including back injuries.  However, records thereof are not on file.  

Also, the evidence shows that the Veteran was in receipt of "SSI" benefits until 2003 for, at least in part, back disability; and, also, he is again in receipt of "SSI" benefits.  However records of the Social Security Administration (SSA) pertaining to these awards are not on file.  

Finally, as noted above, the Board finds that a VA examination is needed in this case.  The examiner must review all the evidence, to include the service treatment records and all post-service records (to include those obtained in conjunction with this remand), so that a fully informed opinion as to the etiology of any currently diagnosed low back disorders can be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much clarifying information as possible as to all treatment or evaluations for low back disability since active service, to include the inclusive dates and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  

This must include the full name and current address of all records of treatment by Dr. Hoffman (to include treatment in 1988 and 1989) of "Stonewall, Atlanta, Ga." and by Dr. Sabat in 1989 whose address was "Riverdale, Atlanta, Ga." as well records of Dr. Wong.  

Also, the Veteran should provide as much information as to all postservice claims or awards, or both, of worker's compensation benefits and for any other back injuries from postservice vehicular accidents.  

Then, the appropriate steps should be taken to obtain such records.  

2.  Contact SSA and obtain all records of any claim or award, or both, for SSA benefits.  This should include "SSI" which the Veteran was in receipt of, reportedly for 15 years, until 2003 as well as any such benefits as to which he is currently in receipt.  If obtained, such records should be associated with the claim file.  

3.  Obtain up-dated VAOPT records from Atlanta, Georgia, relating to treatment of the Veteran for low back disability since May 2011 and associate them with the claim file.  

4.  Arrange for a VA examination by appropriate medical personnel (to include an orthopedist, if deemed necessary), with a review the Veteran's VA claims folder, including a copy of this Remand.  The examiner must provide an opinion, with supporting rationale, as to whether any current low back disorder diagnosed is as likely as not related to his military service, to include as being a result of an in-service low back injury.  

The evaluating medical personnel should provide the opinion using the standard of whether it is as likely as not (50 % probability) that the low back disorder is related to military service.  

The report of the evaluation or examination should be associated with the Veteran's VA claims folder.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

In rendering an opinion the examiner is specifically requested to address not only the Veteran's in-service complaint and treatment for low back pain but also the significance, if any, of his postservice low back injuries.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Following any further development deemed necessary, the Veteran's claim should be readjudicated on the merits.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental SOC (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


